Citation Nr: 1456278	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12 27-743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the previously denied claim for entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been presented to reopen the previously denied claim for entitlement to service connection for radiculopathy of the lower left extremity, to include as secondary to a low back disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for radiculopathy of the lower left extremity, to include as secondary to a low back disability.


REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to December 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2013.  A transcript of the hearing is in the Veteran's file. 

The issue of entitlement to a total disability rating for unemployability due to service-connected disabilities (TDIU) has been raised by the record in statements given by the Veteran during the August 2008 VA examination and November 2011 private examination.  This issue has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).



FINDINGS OF FACT

1.  Service connection for a lower back disability was initially denied in a May 2009 Board decision on the bases that there was no in-service incurrence of an injury or a nexus between his disability and active service, and the presumption afforded to chronic disabilities was inapplicable because there was no evidence the disability manifested within a year of separation from service.  The Veteran did not appeal this decision, and it became final.  

2.  Evidence received since the May 2009 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim for service connection for a low back disability.

3.  The Veteran's low back disability is causally related to active service.

4.  Service connection for radiculopathy of the lower left extremity, to include as secondary to a lower back disability, was denied in a May 2009 Board decision because the Board found that service connection secondary to a low back disability could not be established since the lower back disability was not service connected and that direct service connection could not be established due to a lack of in-service incurrence and a lack of a nexus to active service.  The Veteran did not appeal this decision, and it became final.  

5.  Evidence received since the May 2009 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim for service connection for radiculopathy of the lower left extremity.

6.  The Veteran's radiculopathy of the lower left extremity is proximately due to his service-connected low back disability.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for a low back disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria for reopening the claim of entitlement to service connection for radiculopathy of the lower left extremity, to include as secondary to a low back disability, have been met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

3.  The criteria for service connection for a low back disability have been met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

4.  The criteria for service connection for radiculopathy of the left lower extremity, as secondary to a service-connected low back disability, have been met.  U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Service connection for a low back disability was initially denied in a May 2009 Board decision on the bases that there was no in-service incurrence or a nexus between his disability and active service.  

Service connection for radiculopathy of the lower left extremity, to include as secondary to a low back disability, was denied in the same decision.  Secondary service connection could not be established since the low back disability was not service connected.  Direct service connection could not be established due to a lack of in-service incurrence and a lack of a nexus.  

The Veteran was notified of the decision by a letter dated later that month.  New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C.A. § 5108; Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

In December 2011, the Veteran submitted a medical examination from Dr. K.  He diagnosed a lumbosacral strain, intervertebral disc syndrome, and sciatic nerve impairment of the L5 and S1 spinal nerve.  The doctor concluded that the diagnosed disabilities were as likely as not due to and a consequence of the Veteran's military service.

As this medical examination report was not before VA at the time of the Veteran's previous denial, it is new.  As it provides evidence that the Veteran's low back disability and his radiculopathy of the lower left extremity may have a nexus to his active duty service, it is material.

Therefore, the Board finds that the evidence received since the June 2005 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claims for service connection.  Thus, reopening of the Veteran's claims for service connection for a low back disability and radiculopathy of the lower left extremity is warranted.  38 U.S.C.A. § 5108.

Service Connection Legal Framework

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303.  To establish service connection on a direct basis, there must be (1) competent evidence of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Alternatively, service connection may also be established on a secondary basis where a nonservice-connected disability is proximately caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a).  To establish service connection on a secondary basis, there must be (1) a current disability; (2) a service-connected disability; and (3) evidence that the current disability is proximately caused or aggravated by the service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.



Low Back Disability

The Veteran's low back disability has been given several diagnoses.  In an August 2008 VA examination, the examiner diagnosed degenerative joint disease of the lumbar spine.  In a November 2011 private medical examination, Dr. K diagnosed a lumbosacral strain and intervertebral disc disease.  As the Veteran has at least one low back disability, the current disability criterion is met.

The Veteran asserts that while working as a cook during active service, he slipped and fell on his back.  His DD-214 confirms this military occupation.  On his December 1974 Report of Medical History, which was completed as part of his separation examination, the Veteran reported that he was experiencing recurrent back pain.  In a 1976 letter to VA, the Veteran reported that since his time in service he has continued to have recurrent back pain.  The Board finds it particularly persuasive that the Veteran has been consistent in his account of an in-service injury and statements as early as 1976 indicate that the Veteran alleged in-service back problems.   Given these facts, the Board finds after resolving any benefit of the doubt in favor of the Veteran that the in-service criterion is met.

Throughout the life of the claim, the Veteran, his spouse, and his brother have all submitted statements asserting that the Veteran's low back disability was incurred in and caused by his active service.

In August 2008, the Veteran underwent a VA examination.  He reported that he hurt his back when he slipped and fell in service and that he was seen at the sick hall and given some pain medications.  He stated that no x-rays were taken and his pain resolved within a week.  He reported that thereafter, he continued to have recurrent back pain in service.  The Veteran was discharged from service in 1974, and he reported that he went to the VA hospital for his back pain in 1976.  

The examiner diagnosed degenerative joint disease of the lumbar spine.  After reviewing the claims file, the examiner indicated that because there were no medical records available showing that the Veteran had been seen for any back condition from 1974 to 2005 he was unable to establish chronicity of the condition.  Thus, he opined that the Veteran's low back pain was less likely than not related to service.

In November 2011, the Veteran underwent a private medical examination by Dr. K.  The doctor diagnosed, among other things, a lumbosacral strain and intervertebral disc disease.  He opined that the in-service slip and fall injury caused continued low back pain and muscle spasms.  The tight muscles from the muscle spasms put increased and abnormal pressures on his lumbar discs causing damage to the discs and narrowing and bulging of the lumbar discs.  He concluded, the diagnosed injuries are as likely as not due to and a consequence of the Veteran military service.

In reviewing the evidence, the Veteran, his spouse, and his brother are not competent to identify the etiology of his low back disability, as such requires special medical knowledge or training which they are not shown to possess.  See Jandreau, 492 F.3d at 1377 n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer).  Accordingly, their statements regarding a nexus are of no probative value.

The VA medical opinion is given low probative value.  The examiner's opinion relies on a lack of treatment records for a chronic low back condition for approximately 30 years, but fails to adequately discuss the Veteran's assertions regarding an in-service injury and continued back problems.

The private medical opinion of Dr. K. is thorough, clear, and well-informed.  The doctor reviewed the Veteran's medical history, considered his lay statements, and provided a physical examination.  Although it is unclear if Dr. K. reviewed the Veteran's service treatment records, the factual basis upon which Dr. K. premised his opinion is consistent with the facts of record, and as noted above, the Board has conceded that the Veteran injured his back in service in the manner described.  The 

Accordingly, the Board finds that the evidence is at least in equipoise and, applying the benefit-of-the-doubt doctrine, service connection is warranted for a low back disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Radiculopathy of the Lower Left Extremity

The Veteran was diagnosed the radiculopathy of the lower left extremity in June 2004.  In a November 2011 examination, Dr. K diagnosed the Veteran with sciatic nerve impairment.  The current disability criterion is met.

As the evidence does not show an in-service incurrence of the current radiculopathy of the left lower extremity, the Veteran is not entitled to service-connection on a direct basis.  The Veteran is, however, still eligible for service connection on a secondary basis, which has been his sole contention.

The Veteran claims his current radiculopathy of the lower left extremity is secondary to his service-connected low back disability.  As discussed above, the Veteran is now service-connected for a low back disability.  Thus, the service-connected disability criterion is met.

The Veteran underwent a VA examination in August 2008.  He reported radiating pain and numbness in his left thigh.  A physical examination revealed decreased sensation in the anterior aspect of the left thigh.  The examiner concluded that the Veteran's degenerative joint disease with numbness of the left thigh was as likely as not secondary to his lumbar spine condition.  There is no competent evidence of record that contradicts this medical opinion.  


Accordingly, after resolving the benefit of the doubt in favor of the Veteran, the Board finds that there is competent and credible evidence to conclude that the Veteran's radiculopathy of the lower left extremity was caused by his now service-connected low back disability.  Service connection for radiculopathy of the left lower extremity, as secondary to the Veteran's service-connected low back disability, is warranted.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303, 3.310.



 
ORDER

The claim for entitlement to service connection for a low back disability is reopened.

Service connection for a low back disability is granted.

The claim for entitlement to service connection for radiculopathy of the lower left extremity, to include as secondary to a low back disability, is reopened.

Service connection for radiculopathy of the lower left extremity, as secondary to a low back disability, is granted.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


